Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (nucleic acids) and the species of SEQ ID NO: 46 in the reply filed on 7/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 34-35, 40, 46-47, 58-66, 68, and 70-74 are pending. Claims 71-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/22.
Claims 34-35, 40, 46-47, 58-66, 68, and 70 are under examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The specification as filed does not refer to any MAPT-associated disease as a lysosomal disorder, yet all of the claimed sequences directly target MAPT (instant specification p.14). While the title may continue to refer to lysosomal disorders because at least some embodiments (Gaucher’s) are lysosomal, the title should also reflect the treatment of neurodegenerative diseases, such as AD or FTD.


Claim Objections
Claims 35 and 47 are objected to because of the following informalities:  
The claim(s) currently use exemplary language (e.g. such as, optionally, preferably, in particular, etc.). Such language does not further limit the claim but potentially causes confusion over the claim scope. See MPEP § 2173.05(d) which states that “[d]escription of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim". Therefore, exemplary language should either be positively recited as a claim limitation or removed from the claim altogether.
In this case, a promoter does not “comprise” a promoter, it is a promoter. The “optionally” language is merely setting forth one potential identity of that promoter but does not actually limit the claim in any way. As such, the CBA promoter should either be positively recited as a claim limitation or else removed.
Claim 60 is objected to because of the following informalities:  abbreviations should be accompanied by the full name when they are first recited. The terms “CMV” and “WPRE” first appear in claim 60 but are accompanied by the phrase for which they stand.  Appropriate correction is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35, 40, 46-47, 58-66, 68, and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP § 2173.02 (II) states that one of the purposes of examination under 35 USC § 112, second paragraph is to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, No. 01-1092 (Fed. Cir. May 9, 2001) (unpublished). If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). In this case, claim 34 and dependent claims thereof recite a transgene encoding an inhibitory nucleic acid; however, the claim fails to identify what is being inhibited. 
The instant specification notes that the claimed sequences target MAPT “in some embodiments” (p.14). It could be inferred that MAPT must therefore be inhibited in some way by the claimed construct, but limitations from the specification should not be read into the claims. It is equally possible that, in other embodiments, these same sequences inhibit something else; if these sequences inhibit a target other than MAPT under some set of circumstances, the nucleic acid would still be reasonably interpreted as “inhibitory”, whether or not MAPT was actually inhibited. Further, as discussed in more detail below, the instant claims “comprise” certain sequences, which allows for any number of additional sequences including those that might inhibit some other, undisclosed target. This leads to situations in which others are unclear whether or not a particular construct meets the limitations of “inhibitory” as it is unclear what is required in order to satisfy this phrase. It might include any target, just MAPT, or some other criteria.
Therefore, claims 34-35, 40, 46-47, 58-66, 68, and 70 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-35, 40, 46-47, 58-66, 68, and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	One means of providing adequate written description and evidence of possession of a claimed genus is through providing sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, the constructs must have certain sequences (one of SEQ ID NOs: 46-61) but allows for any number of additional sequences in this “inhibitory nucleic acid” element of the claim.
	In one case, this structure is correlated to the function. In other words, it is possible that any sequence comprising one of SEQ ID NOs: 46-61, irrespective of the additional residues in the sequence, will be “inhibitory”. If this is the case, then the Examiner agrees that the written description requirement is met as there would be a clear structure/function correlation.
	However, it is also possible that this is not the case. The Examiner has set forth an obviousness rejection below under the understanding that the claims are setting forth that any sequence comprising one of SEQ ID NOs: 46-61 meets the limitations of an inhibitory nucleic acid sequence, as per the claim language. Should evidence or arguments be presented that the sequence of, e.g., ‘718 described below is not inhibitory, then the specification fails to meet the written description requirement. In such a case, the claimed structure would be insufficient to describe an inhibitory nucleic acid and so the claim would not contain any structure/function correlation. The instant specification does not disclose any examples of actual inhibition nor does the specification disclose the critical structure required to be an “inhibitory nucleic acid” within the scope of the claims. As such, the specification when considered as a whole would fail to provide the necessary distinguishing features responsible for the claimed function and thus would not convey to the skilled artisan possession of the invention as broadly as it is claimed.
In a second way, the specification might provide a representative number of species for the claimed genus that would convey to the artisan possession of the whole genus. However, in this case, the species disclosed to not represent the full breadth of all possible members of the genus. For example, if the sequence consisting of SEQ ID NO: 46 is inhibitory but a larger sequence comprising SEQ ID NO: 46 is not, then the specification only discloses SEQ ID NOs: 46-61 while the vast majority of sequences within the scope of the claim are larger. Thus, these few sequences could not be fairly judged to represent the whole of an unpredictable genus.
	Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	Therefore, claims 34-35, 40, 46-47, 58-66, 68, and 70 fail to meet the written description requirement.

Claims 34-35, 40, 46-47, 58-66, 68, and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibitory nucleic acid sequences consisting of SEQ ID NOs: 46-61, does not reasonably provide enablement for those comprising these sequences.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the inventor, 4) relative skill of those in the art, 5) level of predictability in the art, 6) state of the prior art, 7) existence of working examples, and 8) quantity of the experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
	Under the tenants of compact prosecution, it is in the best interest of both parties for the Examiner to present viable rejections as early in prosecution as possible. As with the written description rejection above, the evidence of record (or lack thereof) means it is possible that all sequences comprising SEQ ID NOs: 46-61, irrespective of the identity of any additional amino acids, are inhibitory nucleic acids. In such a case, the claims are considered fully enabled.
	However, the nature of the claims is one of setting forth an inhibitory nucleic acid by a partial structure: it comprises one of SEQ ID NOs: 46-61. The sequence set forth in the §103 rejection below also comprises one of these sequences (SEQ ID NO: 46) and so can reasonably be assumed to also meet the limitations of an inhibitory nucleic acid based on the facts of record. Should this not be the case, however, it would establish unpredictability within Applicant’s claimed genus. There are no examples of any actual inhibition in the specification and the only guidance in the specification is that all sequences comprising one of the claimed sequences are inhibitory. If this is not the case, then it is left to others to determine the actual, functional scope of the claims. This would entail adding nucleic acids to either side of the claimed sequences one at a time and testing to determine for themselves which structures preserve the inhibitory function (within the claim scope) and which ablate such function (not within the claim scope). This could include potentially hundreds of nucleic acids of different identities. The Examiner discovered sixty-eight (68) different sequences that comprise SEQ ID NO: 46 alone, indicating that others would need to make and test every conceivable fragment of these sequences, most of which are hundreds of nucleic acids long, to determine which are inhibitory, against what target they might be inhibitory, and under what conditions they might be inhibitory. This is undue experimentation.
	The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
"[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, lnc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir. 1999).
"Patent protection is granted in return for an enabling disclosure..., not for vague intimations of general ideas that may or may not be workable." Genentech, 108 F.3d at 1365, 42 USPQ2d at 1005. "Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public [skilled in the art] to understand and carry out the invention." Id. at 1366, 42 USPQ2d at 1005 (emphasis added).
	In this case, the claims set forth that any number of unidentified nucleic acids may be part of the inhibitory transgene. However, the specification as filed presents no evidence that the claimed sequences alone are inhibitory and so only hypothesizes that an arbitrary number of additional residues may be added without affecting the claimed function. This does not meet the requirements for enablement.
	Therefore, claims 34-35, 40, 46-47, 58-66, 68, and 70 are not enabled for their full scope. Note that the claims have been indicated as enabled for those consisting of the claimed sequences. As above, there is no evidence that these sequences are actually inhibitory, though lack of an example on its own is insufficient to support an enablement rejection. As the specification sets forth these sequences as the inhibitory sequences, and the Examiner has no evidence to the contrary, these sequences alone are deemed to meet the enablement requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 34-35, 40, 46-47, and 58-59 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Siman (form 892) in view of GenBank entry for zw92f11.s1 Locus AA476718 (herein “’718”; form 892) as evidenced by Vincent (form 892).
	Siman teaches nucleic acid systems for gene expression. Siman teaches an isolated nucleic acid comprising the human tau (hTau) transgene flanked by two inverted terminal repeats (figure 1). Siman does not teach hTau comprises one of the instantly claimed sequences.
	‘718 teaches the nucleic acid sequence for a protein “similar to microtubule-associated protein tau (human)”. Note that tau and MAPT are art recognized synonyms, MAPT standing for microtubule-associated protein tau.
	Regarding claim 34, one rationale for a conclusion of obviousness is the simple substitution of one known element for another to obtain predictable results (MPEP §2143(I)(B)). 
1) A conclusion of obviousness must find that the prior art contained a device (e.g., a product) which differed from the claimed device by the substitution of some components with other components. Such is the case here, where the nucleic acid construct of Siman differs from the instant construct solely in the sequence identity of the transgene to be expressed, where Siman expresses hTau and the instant construct expresses something encoded by a sequence comprising, e.g., SEQ ID NO: 46.
2) there must be a finding that the substituted components and their functions were known in the art. ‘718 teaches a nucleic acid sequence comprising instant SEQ ID NO: 46 (see residues 69-89), which is also from a human, and that it was known to be similar to hTau (‘718, definition section), indicating that its function was known as well, e.g., it had similar functions to hTau, as function is an inherent property derived defined by structure. Note that, as disclosed in the instant specification, instant SEQ ID NO: 46 is related to MAPT (instant specification p.14), which is synonymous with tau.
	3) there must be a finding that one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The disclosure in Siman is that the particular transgene used was predictable. Siman uses two, wholly unrelated transgenes (hTau or eGFP) and demonstrates the construct predictably expresses those proteins. Thus, one of ordinary skill in the art at the time of filing would have had a reasonable expectation that using a transgene “similar” to a transgene successfully expressed in Siman would also be expressed. This establishes that the person of ordinary skill in the art would have recognized the results as predictable. It is recognized that Siman uses hTau expression for other, specific purposes, e.g., modeling Alzheimer’s disease, but this is not a result of expressing eGFP, which Siman also does. Thus, the “result” which must be predictable—the result shared between both hTau and eGFP—is simply expression.
	The art is silent regarding whether this expressed protein would be “inhibitory”. 
First, as noted above, the instant claims are not a method. It will be readily recognized that a protein will only be “inhibitory” when in the correct context, e.g., able to contact whatever is being inhibited. The instant claim does not require any such conditions nor does the claim even require something specific is inhibited. Thus, if there are any possible conditions in which the construct as combined above inhibits something, then the construct is fairly considered “inhibitory”.
	Second, as also noted above, the instant specification does not clearly attribute this inhibitory function to any particular structure and there are no examples of any actual inhibition of anything. Further, the construct merely comprises SEQ ID NO: 46 and therefore encompasses adding any number of additional nucleic acids, e.g., the remaining sequence as set forth in ‘718. In one case, this full-length sequence would not be inhibitory; see the written description/enablement rejection above. However, in another case, SEQ ID NO: 46 represents a conserved structure correlated to the inhibitory function. In this latter case, the function is inherent to any sequence with SEQ ID NO: 46. Since the sequence of ‘718 comprises instant SEQ ID NO: 46 and is squarely within the scope of the structural elements set forth in the claim, the inhibitory function must also be inherent absent evidence to the contrary.
	Regarding claim 35, Siman teaches the transgene is operably linked to a promoter (figure 1), rendering such an arrangement obvious.
	Regarding claim 40, Siman teaches using “AAV2 vector based delivery” (p.2 C1), fairly suggesting to the person of ordinary skill in the art to utilize wild-type AAV2 ITR sequences. Further, Siman explicitly uses the AAV2/9 serotype in figure 1. The instant specification notes that all transitional phrases except for “consisting of” and “consisting essentially of” are intended to be open ended in the same way as “comprising” (specification p.38 L14-19). Thus, the transitional phrase “is” is being interpreted in the same way as “comprising”, e.g., the ITR includes a wild-type AAV2 ITR sequence. Finally, the AAV2/9 serotype uses the AAV2 genome, which is the portion encoding the transgene (Vincent), supporting the conclusion that the ITRs themselves are wild-type AAV2 in the construct of Siman as Siman does not describe any mutations to the AAV2 ITRs.
	Regarding claim 46, Siman teaches using “AAV2 vector based delivery” (p.2 C1), fairly suggesting to the person of ordinary skill in the art to utilize vectors. Further, as Siman teaches the transgene is expressed, the construct must necessarily have been comprised within a vector.
	Regarding claim 47, Siman teaches the transgene is operably linked to a promoter (figure 1), rendering such an arrangement obvious.
	Regarding claim 58, AAV2/9 is a wild-type AAV2 genome packaged into an AAV9 capsid as evidenced by Vincent. Thus, the above combination comprises an AAV capsid protein.
	Regarding claim 59, the AAV2/9 serotype uses the AAV9 capsid as articulated above.
	Therefore, claims 34-35, 40, 46-47, and 58-59 would have been obvious.

Claim(s) 34-35, 40, 46-47, 58-66, 68, and 70 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Siman in view of GenBank entry for zw92f11.s1 Locus AA476718 (herein “’718”) and further in view of Yan (US 20160068821; form 892).
	The teachings of Siman and ‘718 and the rationale for the rejection of claims 34-35, 40, 46-47, and 58-59 are discussed above and incorporated herein. 
	Regarding claim 60, the construct comprising two AAV ITRs flanking a transgene comprising instant SEQ ID NO: 46 (claim part (d)) would have been obvious as above. Further, Siman teaches the two AAV ITRs are a 5’ and 3’ ITR (claim parts (a) and (g)). Siman teaches a WPRE and bGH polyA signal tail in that order between the transgene and the 3’ ITR (claim parts (e) and (f)). See figure 1.
Siman teaches a promoter in the correct position, but not that it is a CBA promoter (claim part (c)). Nevertheless, as described above, simple substitution of one known element for another supports a conclusion of obviousness. In this case, Siman teaches that promoters can vary (p.3 C2). Yan teaches that one such promoter is CBA (paragraph 242), describing it as “efficient” (paragraph 7). The CBA promoter was a well-known promoter at the time of filing and one which a person of ordinary skill could have substituted into the construct of Siman/’718 with predictable results.
Siman does not teach a CMV enhancer between the 5’ ITR and the promoter (claim part (b)). However, Yan teaches a similar construct, comprising a transgene flanked by two AAV ITRs (paragraph 15). Yan uses the CMV enhancer/CBA promoter (5’->3’ arrangement) to successfully drive expression of the transgene (paragraph 96; 242; 251). One of ordinary skill in the art at the time of filing could have predictably used the same elements used in Yan to drive expression in the construct of Siman/’718 for the same purpose. Note that Yan also teaches the use of a poly-A tail (paragraph 103), further highlighting the similarities between the constructs and so further supports the reasonable predictability of the combination.
Regarding claim 61, AAV2/9 is a wild-type AAV2 genome packaged into an AAV9 capsid as evidenced by Vincent. Thus, it would have been obvious to include an AAV capsid protein.
Regarding claim 62, the AAV2/9 serotype uses the AAV9 capsid as articulated above.
Regarding claim 63, Siman does not teach the vector may be comprised within a plasmid. However, this would have been obvious to one of ordinary skill because Yan teaches these AAV gene constructs may be successfully included in a plasmid (paragraphs 35; 51). 
Regarding claim 65, Yan teaches that two separate vectors may be used: one encoding the transgene and the other encoding the capsid (paragraph 12). This same paragraph teaches that the rep protein may also be encoded on a separate vector. This provides reasonable predictability to one of ordinary skill in the art that the same techniques could be successfully employed for the above constructs.
Regarding claim 66, as above, Yan teaches the vectors can be plasmids.
Regarding claim 70, Yan teaches producing a single construct using multiple vectors/plasmids, those plasmids encoding the rep/cap/gene as discussed above, by transfecting cells with the vectors in an amount effective to yield the chimeric virus (paragraph 12), which meets the limitations of culturing the cells under conditions allowing for packaging the rAAV. Yan does not use the term “harvesting” but clearly produces the vector with the intent to use it in some way, and so the cells/medium must necessarily have been harvested. Further, the Examiner takes notice that those of ordinary skill in the art producing plasmids/vectors in cell culture would have found it obvious to then collect the resulting product.
Regarding claims 64 and 68, Yan teaches that baculovirus vectors are a viable element to include for nucleic acid constructs described above (paragraph 12).
In summary, no single reference discloses all of the instant elements of the claims. However, every individual element claims was known in the prior art, the only difference being the lack of actual combination. Moreover, one of ordinary skill in the art could have combined these elements in a predictable manner where each element merely performs the same function as it does separately and obtained predictable results (expression). Many of the elements were already combined in the prior art to this effect as described above and there is no evidence that the specific sequence of the transgene nor including the specific, instantly claimed part achieves anything more than what would have been expected by the person of ordinary skill in the art. Thus, under KSR rationales A and B (MPEP §2143), the evidence supports a conclusion of obviousness. 
Therefore, claims 34-35, 40, 46-47, 58-66, 68, and 70 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 34-35, 40, 46-47, 58-66, 68, and 70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 91-92, 97, 103-104, 115-123, 125, and 127 of copending Application No. 16857311 in view of ‘718.
The nucleic acid constructs of the instant claims and the reference claims differ only in the transgene being encoded. However, it would have been a predictable variation of the reference construct to substitute a different transgene, such as that of ‘718, for the reasons articulated above and incorporated here. Thus, the instant claims are an obvious variation of the reference claims.
This is a provisional nonstatutory double patenting rejection.
Claims 34-35, 40, 46-47, and 58-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17601984 in view of ‘718.
The nucleic acid constructs of the instant claims and the reference claims differ only in the transgene being encoded. The reference claims include encoding MAPT, so it would have been a predictable variation of the reference construct to substitute a different transgene, such as that of ‘718 which is similar to MAPT, for the reasons articulated above and incorporated here. Thus, the instant claims are an obvious variation of the reference claims.
This is a provisional nonstatutory double patenting rejection.

Conclusion
	Tau and Mapt are art recognized synonyms. See, e.g., Alzforum (form 892).
	Crouch (form 892) is cited to establish that “is” is considered a transition word as used in patents.
Claim 46 differs from claim 34 solely in the preamble. However, the preamble serves as a limitation because the body of the claim does not stand on its own. A “vector” is a construct which will express what it encodes (see specification p.2 L7), whereas no such expression is required of claim 34. As such, claim 46 meets the requirements of 35 USC §112d, which requires a dependent claim to offer a further limitation.
	In the same way, a plasmid is a species of vector and so claim 63 serves to further limit claim 60.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649